IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                             Assigned on Briefs June 2, 2010

                EMANUEL OLIVER v. STATE OF TENNESSEE

              Direct Appeal from the Criminal Court for Shelby County
                       No. 91-11632     Lee V. Coffee, Judge


              No. W2009-02335-CCA-R3-HC - Filed September 16, 2010


The pro se petitioner, Emanuel Oliver, appeals from the denial of his petition for habeas
corpus relief. He entered a guilty plea to criminal attempt to unlawfully possess a controlled
substance, cocaine, with the intent to sell, a Class C felony, in exchange for a four-year
sentence to be served at thirty percent in the Shelby County Correction Center. On appeal,
he argues that the statute of limitations for prosecution has run and that he should not be held
responsible for his plea agreement. After careful review, we affirm the judgment from the
habeas corpus court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

J OHN E VERETT W ILLIAMS, J., delivered the opinion of the Court, in which D AVID H. W ELLES
and C AMILLE R. M CM ULLEN, JJ., joined.

Emanuel Oliver, Terre Haute, Indiana, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; Cameron L. Hyder, Assistant Attorney
General; William L. Gibbons, District Attorney General; and Lorrie Fowler, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                          OPINION

       The habeas corpus court summarized the procedural history of the case as follows:

               The petitioner entered a guilty plea and was convicted of the offense of
       Criminal Attempt to Commit a Felony, to wit: Sale of Cocaine and was
       sentenced to four (4) years in prison on or about December 9, 1992, in
       Criminal Court Division VII. Judge Arthur T. Bennett delayed the execution
       of the judgments against the [petitioner] and entered a pre-sentence report for
         the purpose of a sentencing hearing to determine the manner of service of this
         aforementioned sentence. The [petitioner] was ordered to return to court on
         January 14, 1993. [The petitioner] failed to report to the Tennessee
         Department of Correction[] as ordered by Judge Bennett to have the pre-
         sentence investigation report prepared. The trial court issued a bond forfeiture
         for the arrest of the [petitioner] after the petitioner wilfully failed to report to
         court as directed on January 14, 2003.1 [A] final judgment was entered on this
         bond forfeiture on October 12, 1993. [Ergo], this [petitioner] is a fugitive
         from justice from the State of Tennessee.

The record is silent as to when the State became aware that the petitioner was taken into
custody. At the time of appeal, he was confined in a federal correctional facility in Indiana.
He filed a petition for habeas corpus relief on September 17, 2009, alleging that “the State
of Tennessee [has] allowed the ‘statute of limitation’ of ‘Five’ years to run out on any
prosecution that the State may have. . . .” On October 10, 2009, the habeas corpus court
denied relief by written order. This appeal followed.

                                                     Analysis

        The petitioner contends that he should be granted habeas corpus relief but has failed
to state a cognizable claim for such relief. Therefore, the summary dismissal of the petition
by the trial court is affirmed.

       Article I, § 15 of the Tennessee Constitution guarantees the right to seek habeas
corpus relief. Tennessee Code Annotated sections 29-21-101 et seq. codify the applicable
procedures for seeking a writ. While there is no statutory time limit in which to file for
habeas corpus relief, Tennessee law provides very narrow grounds upon which such relief
may be granted. Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). A habeas corpus petition
may be used only to contest void judgments which are facially invalid because (1) the
convicting court was without jurisdiction or authority to sentence a petitioner; or (2) the
petitioner’s sentence has expired. Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993).

        A petitioner bears the burden of proving a void judgment or illegal confinement by
a preponderance of the evidence. Wyatt v. State, 24 S.W.3d 319, 322 (Tenn. 2000). A trial
court may summarily dismiss a petition for writ of habeas corpus without the appointment
of counsel and without an evidentiary hearing if there is nothing on the face of the judgment
to indicate that the conviction addressed therein is void. Summers v. State, 212 S.W.3d 251,


        1
          W e assume that this date should be January 14, 1993. As the petitioner was a fugitive, the court would not
have directed him to return to court after a decade on the run.

                                                        -2-
255 (Tenn. 2007); Hickman v. State, 153 S.W.3d 16, 20 (Tenn. 2004).

        The habeas corpus court held that the petitioner failed to state a cognizable claim for
habeas corpus relief and summarily dismissed the petition. The court properly found that the
petitioner’s claims did not support any valid reason for the court to provide relief. The
petitioner essentially contends that the court had ample opportunity to discover where he was
located because he was arrested several times in Indiana after he fled Tennessee. The
petitioner has not demonstrated that the judgment against him was void. In fact, they are
facially valid judgments of conviction and establish that the petitioner was properly
sentenced and that his sentence has not yet expired. Therefore, he is not entitled to relief.

                                         Conclusion

      Based on the foregoing and the record as a whole, we affirm the judgment from the
habeas corpus court.


                                                    _________________________________
                                                    JOHN EVERETT WILLIAMS, JUDGE




                                              -3-